DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 21-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of record fails to anticipate or fairly render obvious the invention provided by independent claims. The closest prior art is considered to be Hofbauer (US 2015/0075209) and Leibovich (US 4,928,028). Hofbauer teaches a thermodynamic apparatus, comprising: a cylinder (254) having a central axis; a displacer (262, 266) adapted to reciprocate within the cylinder; and a linear actuator having a linear motor which include9s an armature coupled to the displacer ({[ 0019, 0037) and a spring system (242a, 242b), wherein the spring system comprises: a first coil spring (242a, ) having a central axis; and a second coil spring (242b), a first end of the first coil spring is captured in a first plate (222a) coupled to the displacer (see fig. 4); a second end of the first coil spring is captured in a second plate (222b); a first end of the second coil spring is captured in the second plate (222b); a second end of the second coil spring is captured in the third plate (see fig. 4). The prior art, however, fails to anticipate or fairly render obvious of the independent claim specifically the limitations wherein “a second coil spring having a rotational sense opposite to that of the first coil spring, wherein: central axes of the first and second coil springs .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763